Exhibit 10.1

 

 

 

 

 

 

 

BUILD-A-BEAR WORKSHOP, INC.

2004 STOCK INCENTIVE PLAN

as amended and restated effective July 26, 2006

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

BUILD-A-BEAR WORKSHOP, INC.

2004 STOCK INCENTIVE PLAN

Table of Contents

Page

1.

Purpose of the Plan

1

2.

Definitions

1

 

A.

“Act”

1

 

B.

“Award”

1

 

C.

“Award Agreement”

1

 

D.

“Board”

1

 

E.

“Cash-Based Award”

1

 

F.

“Change in Control”

2

 

G.

“Code”

2

 

H.

“Committee”

2

 

I.

“Company”

2

 

J.

“Employer”

2

 

K.

“Fair Market Value”

2

 

L.

“Incentive Stock Option”

3

 

M.

“Non-qualified Stock Option”

3

 

N.

“Option”

3

 

O.

“Other Stock-Based Award”

3

 

P.

“Parent”

3

 

Q.

“Participant”

3

 

R.

“Performance Based Award”

3

 

S.

“Plan”

3

 

T.

“Public Offering”

3

 

U.

“Statutory Option Stock”

3

 

V.

“Stock”

3

 

W.

“Stock Appreciation Right”

3

 

X.

“Subsidiary”

4

 

Y.

“Trading Date” means a day on which national stock exchanges and the

 

Nasdaq System are open for trading.

4

3.

Stock Subject to the Plan

4

4.

Administration

4

5.

Committee

5

6.

Options

5

 

A.

Type of Option

5

 

B.

Option Prices

5

 

C.

Exercise - Elections and Restrictions

6

 

D.

Option Terms

6

 

E.

Successive Option Grants

7

 

F.

Additional Incentive Stock Option Requirements

7

 

 

i

 


--------------------------------------------------------------------------------

Table of Contents (cont’d)

Page

 

 

 

 

G.

Deferral of Gain on a Non-qualified Stock Option

8

7.

Stock Appreciation Rights

8

 

A.

Grant Terms

8

 

B.

Exercise Terms

8

 

C.

Limitations

9

8.

Other Stock-Based Awards and Cash-Based Awards

9

9.

Performance-Based Awards

9

10.

Nontransferability of Awards

10

11.

Investment Purpose

10

 

A.

Right of First Refusal

11

 

B.

Take-Along Rights

12

 

C.

Effect of Prohibited Transfer

12

 

D.

Buy-Back Rights

12

 

E.

Exceptions to Transfer Restrictions

12

 

F.

Termination of Transfer Restrictions

12

12.

Adjustments Upon Changes in Capitalization or Corporation Acquisitions

12

13.

Amendment and Termination

13

14.

Effectiveness of the Plan

13

15.

Time of Granting of an Award

14

16.

Term of Plan

14

17.

Severability

14

18.

Non-Waiver of Rights

14

19.

Assignment

14

20.

No Right To Continued Employment or Other Status

15

21.

Choice of Law

15

22.

Awards to Employees of Non-United States Subsidiaries

15

 

 

ii

 


--------------------------------------------------------------------------------

 

 

BUILD-A-BEAR WORKSHOP, INC.

2004 STOCK INCENTIVE PLAN

WHEREAS, the Company previously adopted the Build-A-Bear Workshop, Inc. 2004
Stock Incentive Plan (“Plan”); and

WHEREAS, in accordance with Section 13 of the Plan, the Board of Directors of
the Company or any duly appointed Committee thereof (“Board”) may at any time
make such amendments or modifications to the Plan as it shall deem advisable;
provided, however, that if and solely if such approval is required by applicable
law, then to the extent such approval is so required, such amendment or
modification shall be made subject to approval by the holders of Stock; and

WHEREAS, the Board deems it advisable to amend the Plan in certain respects and
to completely restate the Plan effective July 26, 2006;

NOW, THEREFORE, the Plan is hereby amended and restated as follows:

1.

Purpose of the Plan.

The purpose of the Plan is to provide the Company with a means to assist in
recruiting, retaining and rewarding certain employees, directors and consultants
and to motivate such individuals to exert their best efforts on behalf of the
Employer by providing incentives through the granting of Awards. By granting
Awards to such individuals, the Company expects that the interests of the
recipients will be better aligned with those of the Employer.

2.

Definitions.

Unless the context clearly indicates otherwise, the following capitalized terms
shall have the meanings set forth below:

 

A.

“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

B.

“Award” means a grant under the Plan of an Option, Stock Appreciation Right,
Cash-Based Award or Other Stock-Based Award.

 

C.

“Award Agreement” means an agreement entered into between the Employer and a
Participant, or a certificate issued by the Employer as determined by the
Committee, as such agreement or certificate may be amended from time to time,
setting forth the terms and provisions applicable to Awards granted under the
Plan.

 

D.

“Board” means the Board of Directors of the Company or any duly appointed
Committee thereof.

 

E.

“Cash-Based Award” means an Award described in Section 8 as a Cash-Based Award.

 

 


--------------------------------------------------------------------------------

 

 

 

F.

“Change in Control” means (i) the purchase or other acquisition (other than from
the Company) by any person, entity or group of persons, within the meaning of
Section 13(d) or 14(d) of the Act (excluding, for this purpose, the Company or
its subsidiaries or any employee benefit plan of the Company or its
subsidiaries), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 20% or more of either the then-outstanding shares
of common stock of the Company or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors; or (ii) individuals who, as of the date hereof, constitute the Board
(and, as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person who
becomes a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act) shall be, for purposes of this section, considered as though such
person were a member of the Incumbent Board; or (iii) approval by the
stockholders of the Company of a reorganization, merger or consolidation, in
each case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the common stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company or of the sale of all or substantially all of the assets of the Company.

 

G.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

H.

“Committee” means the committee described in Section 5 or, in the absence of any
such Committee, the Board.

 

I.

“Company” means Build-A-Bear Workshop, Inc., a Delaware corporation.

 

J.

“Employer” means the Company and any other entity directly or indirectly
controlling, controlled by, or under common control with, the Company or any
other entity designated by the Board in which the Company has an interest.

 

K.

“Fair Market Value” means (i) if the Stock is listed on any established stock
exchange its Fair Market Value shall be the closing sales price for such stock
on such exchange for the Trading Day applicable to the date of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or (ii) in the absence of an established market for the Stock, the
Fair Market Value thereof shall be determined in good faith by the Board.

 

2

 


--------------------------------------------------------------------------------

 

 

For these purposes, the determination date shall mean for employees receiving an
Award in connection with an initial hire or a promotion within the Company, the
determination date shall mean the Trading Date which is the first date of hire
or promotion. For all other grants, the determination date shall mean the
Trading Date on which the Committee (or its delegate) approves the grant.

 

L.

“Incentive Stock Option” means a stock option which is an incentive stock option
within the meaning of Code Section 422.

 

M.

“Non-qualified Stock Option” means a stock option which is not an Incentive
Stock Option.

 

N.

“Option” means both an Incentive Stock Option and a Non-Qualified Stock Option.

 

O.

“Other Stock-Based Award” means an Award granted pursuant to Section 8 and
described as an Other Stock-Based Award.

 

P.

“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in such chain, or such other meaning as may be hereafter
ascribed to it in Code Section 424.

 

Q.

“Participant” means an employee, director or consultant of the Employer who is
selected by the Committee to receive an Award.

 

R.

“Performance Based Award” means an Award issued pursuant to the terms of
Section 9.

 

S.

“Plan” means the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan.

 

T.

“Public Offering” means the creation of an active trading market in common Stock
by the sale of common Stock to the public pursuant to a registration statement
under the Securities Act of 1933.

 

U.

“Statutory Option Stock” means any stock acquired through the exercise of an
Incentive Stock Option or an option granted under an employee stock purchase
plan as defined in Code Section 423.

 

V.

“Stock” means the common stock, par value of $0.01 per share, of the Company.

 

W.

“Stock Appreciation Right” means a stock appreciation right described in
Section 7.

 

X.

“Subsidiary” means any corporation or other legal entity (other than the
Company) in an unbroken chain of corporations or other legal entities beginning

 

3

 


--------------------------------------------------------------------------------

 

with the Company if, at the time of granting an Award, each of the corporations
or other legal entities other than the last corporation or other legal entity in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock or other equity in one of the other
corporations or other legal entities in such chain, or such other meaning as may
be hereafter ascribed to it in Code Section 424.

 

Y.

“Trading Date” means a day on which national stock exchanges and the Nasdaq
System are open for trading.

3.

Stock Subject to the Plan.

The number of shares of Stock allocated to the Plan and reserved to satisfy
Awards under the Plan shall be the remainder of (i) three million seven hundred
thousand (3,700,000) shares of Stock less (ii) the sum of (a) and (b) where (a)
is the sum of the number of shares of Stock with respect to which options have
been awarded under the Build-A-Bear Workshop, Inc. 2000 Stock Option Plan and
the number of shares of Stock with respect to which options have been awarded
under the Build-A-Bear Workshop, Inc. 2002 Stock Incentive Plan, reduced by the
number of shares of such Stock awarded pursuant to options which have expired,
lapsed or been forfeited, and (b) is the number of shares of Stock awarded
pursuant to a restricted stock agreement reduced by the number of shares of such
Stock granted pursuant to awards which have expired, lapsed or been forfeited.
The maximum number of shares of Stock subject to Awards which are Options and
Stock Appreciation Rights which may be granted during a calendar year to a
Participant shall be Three Hundred Thousand (300,000). Notwithstanding the
preceding, in no event shall the number of shares of Stock awarded to
Participants under the Plan, when taken in combination with the number of
outstanding shares of Stock previously issued by the Company, a Parent or
Subsidiary to employees of the Company, a Parent or Subsidiary, exceed the limit
specified in the Company Charter. The Company may, in its discretion, use shares
held in the treasury or shares acquired on the public market, if applicable, in
lieu of authorized but unissued shares. If any Award shall expire or terminate
for any reason, the shares subject to the Award shall again be available for the
purposes of the Plan. Any shares of Stock which are used by a Participant as
full or partial payment to the Company to satisfy a purchase price related to an
Award shall again be available for the purposes of the Plan. To the extent any
shares subject to an Award are not delivered to a Participant because such
shares are used to satisfy an applicable tax-withholding obligation, such
withheld shares shall again be available for the purposes of the Plan.

4.

Administration.

The Plan shall be administered by the Committee. Subject to the express
provisions of the Plan, the Committee shall have plenary authority, in its
discretion, to determine the individuals to whom, and the time or times at
which, Awards shall be granted and the number of shares, if applicable, to be
subject to each Award. In making such determinations, the Committee may take
into account the nature of services rendered by the respective individuals,
their present and potential contributions to the Employer’s success and such
other factors as the Committee, in its discretion, shall deem relevant. Subject
to the express provisions of the Plan, the Committee shall also have plenary
discretionary authority to interpret the Plan, to prescribe,

 

4

 


--------------------------------------------------------------------------------

 

amend and rescind rules and regulations relating to it, to determine the terms
and provisions of the respective Award Agreements (which need not be identical),
to waive or amend any provision hereof in any manner not adversely affecting the
rights granted to the Participant by the express terms hereof and to make all
other determinations necessary or advisable for the administration of the Plan.
The Committee’s determinations on the matters referred to in this Section 4
shall be conclusive. Notwithstanding anything herein to the contrary, Chief
Executive Bear and Chief Operating Officer Bear are specifically designated
under the Plan to have plenary authority, in her or his discretion, as
applicable, to also determine individuals, other than themselves, to whom, and
the time or times at which, Awards shall be granted and the number of shares, if
applicable, subject to such Award.

5.

Committee.

The Committee shall be comprised of directors appointed by the Board, which may
from time to time appoint members of the Committee in substitution for members
previously appointed and may fill vacancies, however caused, in the Committee.
The Board shall select one of the Committee members as its Chairman, and shall
hold its meetings at such times and places as it may determine. A majority of
its members shall constitute a quorum. All determinations of the Committee shall
be made by a majority of its members present at any meeting at which there is a
quorum. Any decision or determination reduced to writing and signed by all of
the members shall be fully as effective as if it had been made by a majority
vote at a meeting duly called and held. The Committee may appoint a secretary,
shall keep minutes of its meetings and shall make such rules and regulations for
the conduct of its business as it shall deem advisable. The Committee may, to
the extent permitted by law, delegate its responsibilities and authority
hereunder to an executive officer of the Company. All decisions by the Committee
shall be made in the Committee’s sole discretion and shall be final and binding
on all persons having or claiming any interest in the Plan or in any Award. No
person acting pursuant to the authority delegated by the Committee shall be
liable for any action or determination relating to or under the Plan made in
good faith.

6.

Options.

The Committee, in its discretion, may grant Options which are Incentive Stock
Options or Non-qualified Stock Options, as evidenced by the Award Agreement, and
shall be subject to the foregoing and the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine:

 

A.

Type of Option. Incentive Stock Options may be granted to any individual
classified by the Committee as an employee of the Company, a Parent or a
Subsidiary. A Non-Qualified Stock Option may be granted to any individual
selected by the Committee.

 

B.

Option Prices. The purchase price of the Stock under each Incentive Stock Option
shall not be less than 100% of the Fair Market Value of the Stock at the time of
the granting of the Option; provided that, in the case of a Participant who owns
more than 10% of the total combined voting power of all classes of stock of the
Company, a Parent or a Subsidiary, the purchase price of the Stock under each

 

5

 


--------------------------------------------------------------------------------

 

Incentive Stock Option shall not be less than 110% of the Fair Market Value of
the Stock on the date such Option is granted. The purchase price of the Stock
under each Non-qualified Stock Option shall be determined from time to time by
the Committee, which need not be uniform for all Participants.

 

C.

Exercise - Elections and Restrictions. Options may be exercised by delivery to
the Company of a written notice of exercise signed by the proper persons or by
any other form of notice (including electronic notice) approval by the Committee
together with payment in full as described in this Section 6(c).

The purchase price for an Option is to be paid in full upon the exercise of the
Option, either (i) in cash, (ii) in the discretion of the Committee, by the
tender to the Company (either actual or by attestation) of shares of Stock
already owned by the Participant for a period of at least six months as of the
date of tender and registered in his or her name, having a Fair Market Value
equal to the cash exercise price of the Option being exercised, or (iii) in the
discretion of the Committee, by any combination of the payment methods specified
in clauses (i) and (ii) hereof; provided that, no shares of Statutory Option
Stock may be tendered in exercise of an Incentive Stock Option unless (a) such
shares have been held by the Participant for at least one year and (b) at least
two years have elapsed since such Statutory Option Stock was granted; [and
provided further that, unless otherwise specifically provided in an Award
Agreement, [until such time as a Public Offering shall occur, the only method of
payment of the purchase price for an Option shall be cash.] The Committee may,
after consideration of any potential accounting consequences, cause the Company
to loan the option price to the Participant or to guaranty that any shares to be
issued will be delivered to a broker or lender in order to allow the Participant
to borrow the option price. Unless otherwise provided in the Award Agreement, at
the request of a Participant, the Committee may, to the extent permissible under
applicable state law, in its sole discretion, allow the Participant to defer
payment in full of the option price at the time the Participant provides written
notice of exercise provided that the notice of exercise directs that the
certificate or certificates for the shares of Stock for which the Option is
exercised be delivered to a licensed broker acceptable to the Company as the
agent for the individual exercising the Option and, at the time such certificate
or certificates are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the option price for the shares
of Stock purchased pursuant to the exercise of the Option plus the amount (if
any) of any withholding obligations on the part of the Company. The proceeds of
sale of Stock subject to the Option are to be added to the general funds of the
Company or to the shares of the Stock held in its Treasury, and used for its
corporate purposes as the Board shall determine.

 

D.

Option Terms. The term of each Option shall not be more than ten (10) years from
the date of granting thereof or such shorter period as is prescribed in the
Award Agreement; provided that, in the case of a Participant who owns more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, a Parent or a Subsidiary, the term of any Incentive Stock Option
shall

 

6

 


--------------------------------------------------------------------------------

 

not be more than five (5) years from the date of granting thereof or such
shorter period as prescribed in the Award Agreement. Within such limit, Options
will be exercisable at such time or times, and subject to such terms,
restrictions and conditions, as the Committee shall, in each instance, approve,
which need not be uniform for all Participants. To the extent Options are
subject to restrictions, Options shall vest in whole shares only, and the holder
of an Option shall not be deemed vested in any fractional share regardless of
anything to the contrary in any Award Agreement. The holder of an Option shall
have none of the rights of a stockholder with respect to the shares subject to
Option until such shares shall be issued to him or her upon the exercise of his
or her Option. Upon exercise of an Option, the Committee shall withhold a
sufficient number of shares to satisfy the Company’s minimum required statutory
withholding obligations for any taxes incurred as a result of such exercise
(based on the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes); provided that, in lieu of all or part of
such withholding, the Participant may pay an equivalent amount of cash to the
Company.

 

E.

Successive Option Grants. As determined by the Committee, successive option
grants may be made to any Participant under the Plan.

 

F.

Additional Incentive Stock Option Requirements.

 

(1)

Grant Limits. The maximum aggregate Fair Market Value (determined at the time an
Option is granted) of the Stock with respect to which Incentive Stock Options
are exercisable for the first time by a Participant during any calendar year
(under all plans of the Company, a Parent and a Subsidiary) shall not exceed
$100,000.

 

(2)

Notice of Disposal. A Participant who disposes of Stock acquired upon the
exercise of an Incentive Stock Option either (i) within two years after the date
of grant of such Incentive Stock Option or (ii) within one year after the
transfer of such shares to the Participant upon exercise, shall notify the
Company of such disposition and of the amount realized upon such disposition.

 

(3)

Termination of Participant’s Employment. The holder of any Option issued
hereunder must exercise the Option prior to his or her termination of
employment, except that if the employment of a Participant terminates with the
consent and approval of his or her Employer, the Committee may, in its absolute
discretion, permit the Participant to exercise his or her Option, to the extent
that he or she was entitled to exercise it at the date of such termination of
employment, at any time within three (3) months or such longer period as
approved by the Committee after such termination, but not after ten (10) years
(or five (5) years, if applicable) from the date of the granting thereof.
Notwithstanding the preceding, the Committee may, in a Participant’s Award
Agreement, afford a Participant who terminates employment other than for cause,
the right to exercise his or

 

7

 


--------------------------------------------------------------------------------

 

her Option, to the extent that he or she was entitled to exercise it at such
date of termination of employment, at any time within three (3) months or such
longer period as approved by the Committee after such termination, but not after
ten (10) years (or five (5) years, if applicable) from the date of granting
thereof.

 

(4)

Death of Participant. In the event of the death of a Participant during the term
of an Award Agreement and while he or she is employed by the Company (or its
Parent or a Subsidiary), any outstanding option shall become fully vested (if
not already fully vested) and may be exercised by a legatee or legatees of the
Participant under his or her last will, or by his or her personal
representatives or distributees, at any time within a period of one year after
his or her death, but not after ten (10) years from the date of grant as
specified in the Award Agreement, and only if he or she was entitled to exercise
the option at the date of his or her death. The Committee may, in any Award
Agreement, provide additional provisions for the exercise of an Option after the
death of a Participant.

 

G.

Deferral of Gain on a Non-qualified Stock Option. In accordance with the terms
of the applicable non-qualified deferred compensation plan, if any, in which a
Participant is eligible to participate, a Participant may elect to defer any
gain realized upon the exercise of a Non-qualified Stock Option. The election to
defer the gain must be made in accordance with the applicable non-qualified
deferred compensation plan.

7.

Stock Appreciation Rights.

 

A.

Grant Terms. The Committee may grant a Stock Appreciation Right independent of
an Option or in connection with an Option or a portion thereof. A Stock
Appreciation Right granted in connection with an Option or a portion thereof
shall cover the same shares of Stock covered by the Option, or a lesser number
as the Committee may determine. A Stock Appreciation Right shall be subject to
the same terms and conditions as an Option, and any additional limitations,
terms or conditions set forth in this Section 7 or the Award Agreement.

 

B.

Exercise Terms. The exercise price per share of Stock of a Stock Appreciation
Right shall be an amount determined by the Committee. A Stock Appreciation Right
granted independent of an Option shall entitle the Participant upon exercise to
a payment from the Company in an amount equal to the excess of the Fair Market
Value on the exercise date of a share of Stock over the exercise price per
share, times the number of Stock Appreciation Rights exercised. A Stock
Appreciation Right granted in connection with an Option shall entitle the
Participant to surrender an unexercised Option (or portion thereof) and to
receive in exchange an amount equal to the excess of the Fair Market Value on
the exercise date of a share of Stock over the exercise price per share for the
Option, times the number of shares covered by the Option (or portion thereof)
which is surrendered. Payment may be made, in the discretion of the Committee,
in

 

8

 


--------------------------------------------------------------------------------

 

(i) Stock, (ii) cash or (iii) any combination of Stock and cash. Cash shall be
paid for fractional shares of Stock upon the exercise of a Stock Appreciation
Right.

 

C.

Limitations. The Committee may impose such conditions upon the exercisability or
transferability of Stock Appreciation Rights as it determines in its sole
discretion. To the extent Stock Appreciation Rights are subject to restrictions,
Stock Appreciation Rights shall vest in whole shares only, and the holder of a
Stock Appreciation Right shall not be deemed vested in any fractional share
regardless of anything to the contrary in any Award Agreement.

8.

Other Stock-Based Awards and Cash-Based Awards.

The Committee may, in its sole discretion, grant Awards of Stock, restricted
Stock and other Awards that are valued in whole or in part by reference to the
Fair Market Value of Stock. These Awards shall collectively be referred to
herein as Other Stock-Based Awards. The Committee may also, in its sole
discretion, grant Cash-Based Awards, which shall have a value as may be
determined by the Committee. Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including, but
not limited to, the right to receive one or more shares of Stock (or the
cash-equivalent thereof) upon the completion of a specified period of service,
the occurrence of an event or the attainment of performance objectives. Other
Stock-Based Awards and Cash-Based Awards may be granted with or in addition to
other Awards. Subject to the other terms of the Plan, Other Stock-Based Awards
and Cash-Based Awards may be granted to such Participants in such amounts and
upon such terms, restrictions and conditions, and at any time and from time to
time, as shall be determined by the Committee and set forth in an Award
Agreement. To the extent Other Stock-Based Awards are subject to restrictions,
Other Stock-Based Awards shall vest in whole shares only, and the holder of an
Other Stock-Based Award shall not be deemed vested in any fractional share
regardless of anything to the contrary in any Award Agreement.

9.

Performance-Based Awards.

To the extent applicable, the Committee may, in its sole and absolute
discretion, determine that certain Awards, including Other Stock-Based Awards
and/or Cash-Based Awards, should be subject to such requirements so that they
are deductible by the Employer under Code Section 162(m), or any successor
thereto. If the Committee so determines, such Awards shall be considered
Performance-Based Awards subject to the terms of this Section 9, as provided in
the Award Agreement. A Performance-Based Award shall be granted by the Committee
in a manner to satisfy the requirements of Code Section 162(m) and the
regulations thereunder. The performance measures to be used for purposes of a
Performance-Based Award shall be chosen by the Committee, in its sole and
absolute discretion, from among the following: earnings per share of Stock; book
value per share of Stock; net income (before or after taxes); operating income;
return on invested capital, assets or equity; cash flow return on investments
which equals net cash flows divided by owners’ equity; earnings before interest
or taxes; gross revenues or revenue growth; market share; expense management;
improvements in capital structure; profit margins; Stock price; total
stockholder return; free cash flow; or working capital. The performance measures
may relate to the Company, a Parent, a Subsidiary, an Employer or one or more
units of such an entity.

 

9

 


--------------------------------------------------------------------------------

 

 

The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to an Award and, if they
have, to so certify and ascertain the amount of the applicable Performance-Based
Award. The Committee shall have the discretion to adjust Performance-Based
Awards downward.

For calendar years beginning after the “reliance period” defined in Treas. Reg.
Section 1.162-27(f)(2) or any successor thereto with respect to the Company, an
Award shall be a Performance-Based Award only if the Committee described in
Section 5 consists solely of two or more Outside Directors within the meaning of
Treas. Reg. Section 1.162-27(e)(3) or any successor thereto.

10.

Nontransferability of Awards.

Unless otherwise determined by the Committee and expressly set forth in an Award
Agreement, an Award granted under the Plan and all rights thereunder shall, by
its terms, be non-transferable, nonassignable and not subject to encumbrance in
any manner otherwise than by will or the laws or descent and distribution and an
Award may be exercised, if applicable, during the lifetime of the Participant
thereof, only by the Participant or his or her guardian or legal representative.
Notwithstanding the above, the Committee may not provide in an Award Agreement
that an Incentive Stock Option is transferable. Any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, shall be
void and of no effect.

11.

Investment Purpose.

If deemed advisable by the Committee, each Award under the Plan shall be awarded
only on the condition that all purchases of Stock thereunder shall be for
investment purposes, and not with a view to resale or distribution, except that
the Committee may make such provision with respect to Awards granted under this
Plan as it deems necessary or advisable for the release of such condition upon
the registration with the Securities and Exchange Commission of Stock subject to
the Award, or upon the happening of any other contingency warranting the release
of such condition.

If deemed advisable by the Committee, the certificates evidencing the shares
acquired by the Participant pursuant to this Plan may bear a restrictive legend,
if appropriate, indicating that the shares have not been registered under said
Act and are subject to restrictions on the transfer thereof, which legend may be
in the following form (or such other form as the Company shall determine to be
proper), to-wit:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, but have been issued or transferred to the registered
owner pursuant to the exemption afforded by Section 4(2) of said Act. No
transfer or assignment of these shares by the registered owner shall be valid or
effective, and the issuer of these shares shall not be required to give any
effect to any transfer or attempted transfer of these shares, including without
limitation, a transfer by operation of law, unless (a) the issuer shall have
received an opinion of its counsel that the shares

 

10

 


--------------------------------------------------------------------------------

 

may be transferred without requirement of registration under said Act, or
(b) there shall have been delivered to the issuer a ‘no-action’ letter from the
staff of the Securities and Exchange Commission, or (c) the shares are
registered under said Act.”

In addition to the restrictions described above, the Participant may not sell,
pledge, transfer, donate, assign or otherwise dispose of (collectively,
“transfer”), whether voluntarily or by operation of law, any shares of Stock
acquired pursuant to the Plan except as provided in this Section 11.

 

A.

Right of First Refusal.

 

(1)

If the Participant intends to transfer any shares of Stock pursuant to a bona
fide purchase offer of an offeror who has agreed to be bound by transfer and
buy/sell restrictions identical to those to which the Participant is subject
(“Offeror”), the Participant shall deliver to the Company a written notice
(“Notice”) of such intention to transfer such shares, setting forth in
reasonable detail: (i) the proposed price, (ii) the number of shares proposed to
be transferred, (iii) the other terms and conditions of the proposed transfer of
such shares, (iv) an offer to sell the shares to the Company as provided herein
and (v) the identity of the Offeror. The shares proposed to be transferred are
hereinafter referred to as the “Offered Shares.”

 

(2)

The Company may elect to purchase all (but not less than all) of the Offered
Shares at any time during the thirty (30) day period following its receipt of
the Notice. The Company shall be entitled to purchase the Offered Shares from
the Participant at the same price and on the same terms and conditions as those
pursuant to which the Participant proposes to transfer the Offered Shares, as
described in the Notice. If the Company fails to respond to such offer within
the 30-day period, it shall be deemed to have rejected the offer.

 

(3)

Unless the Participant and the Company otherwise agree, the closing of the
purchase of the Offered Shares shall take place at the principal offices of the
Company at 10:00 a.m. on the tenth day (or if such day is not a business day on
the next business day) after the expiration of the 30-day period. At the
closing, the Participant shall tender the Offered Shares, together with
appropriate instruments of transfer endorsed to the Company, and the Company
shall tender a certified check, cashier’s check or a wire transfer of
immediately available funds in the amount of the purchase price therefore.

 

(4)

If the Offered Shares are not purchased by the Company pursuant to this
Section 11, the Participant shall be entitled to sell all of the Offered Shares
to the Offeror at the price and on the terms and conditions specified in the
Notice, provided that such sale is consummated within one-hundred

 

11

 


--------------------------------------------------------------------------------

 

twenty (120) days from the date the Notice is delivered to the Company. For any
sale of shares after such one-hundred twenty (120) day period, the Participant
shall give a new notice which shall reinstate the rights of the Company set
forth in this Section 11 to purchase the Offered Shares.

 

B.

Take-Along Rights. If an offeror desires to purchase all of the outstanding
shares of Stock and if the owners of at least 50% of the outstanding shares
desire to make such sale, the Participant agrees to sell all of his or her
shares to such offeror on the terms and conditions approved by the owners of at
least 50% of the outstanding shares.

 

C.

Effect of Prohibited Transfer. If any transfer of shares is made or attempted by
a Participant other than in accordance with the terms of this Plan and the Award
Agreement, the Company may refuse for any purpose to recognize any transferee
who receives shares and any such transferee shall have no right to claim or
retain any dividends on such shares which were paid or become payable subsequent
to the date on which the prohibited transfer was made or attempted. In addition
to any other legal or equitable rights that it may have, the Company may enforce
its rights by specific performance to the extent permitted by law.

 

D.

Buy-Back Rights. If the Participant terminates employment for any reason, the
Participant must, upon request by the Committee, sell his or her shares of Stock
to the Company at a price equal to the Fair Market Value, as defined in the
Plan, of such shares of Stock on the date of such sale. The Company shall
exercise the buy-back right with respect to a Participant no later than
twelve (12) months after the date the Participant terminates employment.

 

E.

Exceptions to Transfer Restrictions. Notwithstanding anything to the contrary in
this Plan and Award Agreement, the restrictions upon transfer set forth in this
Section 11 shall not apply to a transfer of shares of Stock by a Participant to
any of (i) the Participant’s heirs, executors, administrators or other personal
representative upon death of the Participant or (ii) the Participant’s spouse,
children or grandchildren, or a trust for their or the Participant’s benefit;
provided that, the restrictions on transfer in this Section 11 shall continue to
apply to the shares received by any such permitted transferee, including without
limitation that such permitted transferee shall not again transfer such shares
except in accordance with this Section 11.

 

F.

Termination of Transfer Restrictions. The restrictions described in
Sections 11(A) through 11(E) shall apply except as provided otherwise in the
Award Agreement and shall terminate on the earlier of a Public Offering of
shares of Stock or mutual agreement of the parties to an Award Agreement.

12.

Adjustments Upon Changes in Capitalization or Corporation Acquisitions.

Notwithstanding any other provisions of the Plan, unless otherwise provided in
the Award Agreement, the number and class of shares subject to each outstanding
Award and the

 

12

 


--------------------------------------------------------------------------------

 

exercise prices, if applicable, shall be adjusted, to the same pro rata number
of shares and price as in the original Award Agreement, in the event of changes
in the outstanding Stock by reason of stock dividends, stock splits, reverse
stock splits, recapitalization, mergers, consolidations, statutory share
exchange, sale of all or substantially all assets, split-ups, combinations or
exchanges of shares and the like, and, in the event of any such change in the
outstanding Stock, the aggregate number and class of shares available under the
Plan and the maximum number of shares as to which Awards may be granted to an
individual shall be appropriately adjusted by the Committee, whose determination
shall be conclusive. In the event the Company, a Parent or a Subsidiary enters
into a transaction described in Section 424(a) of the Code with any other
corporation, the Committee shall, unless otherwise provided in the Award
Agreement, grant options to employees or former employees of such corporation in
substitution of options previously granted to them upon such terms and
conditions as shall be necessary to qualify such grant as a substitution
described in Section 424(a) of the Code.

In the event of a Change in Control, notwithstanding any other provisions of the
Plan or Award Agreement to the contrary, the Committee may, in its sole
discretion, provide for:

 

(1)

Accelerated vesting of any outstanding Awards that are otherwise unexercisable
or unvested as of a date selected by the Committee;

 

(2)

Termination of an Award upon the consummation of the Change in Control in
exchange for the payment of a cash amount determined at the discretion of the
Committee but intended to provide the Participant with the difference between
the Stock subject to the vested portion of the Award and the exercise price;
and/or

 

(3)

Issuance of substitute Awards to substantially preserve the terms of any Awards
previously granted under the Plan, which may be with respect to securities of a
successor issuer.

13.

Amendment and Termination.

The Board may at any time terminate the Plan, or make such amendments or
modifications to the Plan as it shall deem advisable; provided, however, that if
and solely if such approval is required by applicable law, then to the extent
such approval is so required, such amendment or modification shall be made
subject to approval by the holders of Stock. No termination or amendment of the
Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted, adversely affect the rights of such Participant
under such Award.

14.

Effectiveness of the Plan.

The Plan became effective upon adoption by the Board, subject, however, to its
further approval by the stockholders of the Company given within twelve (12)
months of the date the Plan is adopted by the Board at a regular meeting of the
stockholders or at a special meeting duly called and held for such purpose.
Grants of Awards may be made prior to such stockholder approval but all Award
grants made prior to stockholder approval shall be subject to the obtaining of
such approval and if such approval is not obtained, such Awards shall not be

 

13

 


--------------------------------------------------------------------------------

 

effective for any purpose. This amendment and restatement shall become effective
upon adoption by the Board.

15.

Time of Granting of an Award.

An Award grant under the Plan shall be deemed to be made on the date on which
the Committee, by formal action of its members duly recorded in the records
thereof, makes an Award to a Participant (but in no event prior to the adoption
of the Plan by the Board); provided that, such Award is evidenced by a written
Award Agreement duly executed on behalf of the Company and on behalf of the
Participant, if applicable, within a reasonable time after the date of the
Committee action. Notwithstanding the foregoing, an Award granted under the Plan
by Chief Executive Bear or Chief Operating Officer Bear shall be deemed to be
the determination date described above in Section 2(k).

16.

Term of Plan.

This Plan shall terminate ten (10) years after the date on which it was first
approved and adopted by the Board, without regard to the time of adoption of
this amendment and restatement, and no Award shall be granted hereunder after
the expiration of such ten-year period. Awards outstanding at the termination of
the Plan shall continue in accordance with their terms and shall not be affected
by such termination.

17.

Severability.

Any word, phrase, clause, sentence or other provision herein which violates or
is prohibited by any applicable law, court decree or public policy shall be
modified as necessary to avoid the violation or prohibition and so as to make
this Plan and any Award Agreement enforceable as fully as possible under
applicable law, and if such cannot be so modified, the same shall be ineffective
to the extent of such violation or prohibition without invalidating or affecting
the remaining provisions herein.

18.

Non-Waiver of Rights.

The Company’s failure to enforce at any time any of the provisions of this Plan
or any Award Agreement or to require at any time performance by the Participant
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Plan, any Award
Agreement, or any part hereof, or the right of the Company thereafter to enforce
each and every provision in accordance with the terms of this Plan and any Award
Agreement.

19.

Assignment.

Any Award Agreement shall be freely assignable by the Company and shall inure to
the benefit of, and be binding upon, the Company, its successors and assigns
and/or any other entity which shall succeed to the business presently being
conducted by the Company.

 

14

 


--------------------------------------------------------------------------------

 

 

20.

No Right To Continued Employment or Other Status.

Nothing in the Plan or in any Award granted pursuant to the Plan shall be
considered or construed as creating a contract of employment or any other
relationship for any specified period of time or shall confer on any individual
any right to continue in the employ of the Employer or continue any other
relationship with the Company. The Employer and the Company expressly reserve
the right at any time to dismiss or otherwise terminate its relationship,
whether employment or otherwise, with a Participant free from any liability or
claim under the Plan, except as expressly provided in the applicable Award
Agreement.

21.

Choice of Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of law.

 

22.

Awards to Employees of Non-United States Subsidiaries.

 

The terms of an Award granted to an employee of a non-United States subsidiary
of the Company shall be governed by the otherwise applicable provisions of the
Plan, unless such provisions are modified by sub-plans or special rules adopted
by the Committee to modify the terms of the Plan as applied to employees of such
non-United States subsidiary who are resident outside the United States. Such
sub-plans or special rules shall be designed to achieve desired tax or other
objectives in particular jurisdictions outside the United States or achieve
other business objectives in the determination of the Committee.

The foregoing Plan, as amended and restated, was approved and adopted by the
Board on July 26, 2006.

 

 

 

 

 

 

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

 

 

 

 

 

By:

 /s/ Maxine Clark

 

 

 

15

 

 

 